Appeal from an order of the Supremo Court at Special Term, entered May 23, 1945, in Westchester County, which denied a motion by petitioners for an *1041order pursuant to article 78 of the Civil Practice Act requiring the defendants, other than defendant Thomas J. Brennan, to revoke the transfer of defendant Thomas J. Brennan to the position of Chief of the Police Force of the Village of Bronxville, and dismissed the petition.
Memorandum by the court. The action taken by the Board of. Trustees of the Village of Bronxville, with the consent of the State Civil Service Commission, was in conformity with section 16 of the Civil Service Law and sections 199-0 and 199-p of the Village Law. It may not be said that the action of the Board of Trustees was “without rational basis and wholly arbitrary.” (Matter of Meenagh v. Dewey, 286 N. Y. 292, 306-307; Cf. People ex rel. Schau v. McWilliams, 185 N. Y. 92.)
Order denying appellants’ application under article 78 of the Civil Practice Act to set aside the transfer of respondent Brennan from the position of Chief of Police of the Village of Dobbs Ferry, Westchester County, to the position of Chief of Police of the Village of Bronxville, Westchester County, affirmed, without costs.